Bunn, C. J., (after stating the facts). The determination of this case turns on the application of the statute of limitations to the facts. These facts show that there is no separate writing evidencing the debt. secured by the mortgage, and also that, by reason of the payments and credits made by and given to the mortgagor on the debt secured, the statute of limitations, as from a new point, began to run on the 20th October, 1887 ; and this suit to foreclose was instituted on the 23d July, 1892, — the statute having run during the intervening time, to-wit: five years, four months and three days. Under our statute, approved March 31, 1887, the right of action to foreclose a mortgage is barred after the same length of time as is the action on the debt secured thereby, and therefore it follows that the only inquiry in this case is, what is the limitation on the debt? and to answer this inquiry, what, if any, is the evidence of the debt sued for? If the recitals in the mortgage, above and beyond those merely identifying the debt secured, are not sufficient to support a promise to pay, then it follows that the debt rests on no better foundation than as being a mere item of open account, and is barred in three years, and the plaintiff’s action fails. The general rule is that a mortgage is not the evidence of the debt, and for that reason, ordinarily, its recitals are not such as make a prima facie case of indebtedness on the part of the mortagor, upon which alone a personal judgment might' be rendered against him. Scott v. Fields, 7 Watts, 360; Fidelity Ins. & Trust Co. v. Miller, 89 Pa. St. 26; Drummond's adm'rs. v. Richards, 2 Munford (Va.), 337; Tonkin v. Baum, 114 Pa. St. 414; Smith v. Stewart, 6 Blackford (Ind.), 162; Weil v. Churchman, 52 Ia. 253; Shelden v. Erskine, 78 Mich. 627; Brown v. Cascaden, 43 Ia. 103; Newbury v. Rutter, 38 Ia. 179; Saunders v. Milsome, L. R. 2 Eq. 573; Marryatt v. Marryatt, 28 Beav. 224; 1 Jones on Mortgages, sec. 70 ; 2 id. sec. 1225 ; 1 Pingrey on Mortgages, sec. 205; 2 id. secs. 1530, 2030 ; Kimball v. Huntington, 10 Wend. 675; and Elder v. Rouse, 15 Wend. 218. The recitals in a mortgage, however, may be sufficient to support a promise, and if that were so in the case under consideration, the statute bar would be ten years, the same as that of the mortgage, and' the decree should be affirmed ; but a majority of the court are of the opinion that the recitals are not sufficient to support a promise, and that the mortgage is not the evidence of the debt, and, therefore, that the statute bar is three years. Other questions raised it is unnecessary to consider. Reversed and remanded, with instructions to overrule the demurrer.